UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2009 The Registrant is filing this Amendment primarily to add disclosure in the Notes to the Portfolio of Investments regarding Statement of Financial Accounting Standards No. 161. This Form N-Q/A does not materially modify or update the disclosures therein or reflect events occurring after the filing of the original Form N-Q. ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 46.58% (Cost $419,190,718) Aerospace & Defense 0.28% Be Aerospa, Inc., Sr Note 8.500% 07/01/18 BB+ $1,150 917,125 Vought Aircraft Industries Inc., Sr Note 8.000 07/15/11 CCC 1,995 1,097,250 Agricultural Products 0.23% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350 04/15/14 BBB- 2,100 1,683,484 Air Freight & Logistics 0.24% FedEx Corp., Sr Note 7.375 01/15/14 BBB 1,600 1,706,018 Airlines 0.99% Continental Airlines, Inc., Ser 1999-1 Class A 6.545 02/02/19 A- 883 772,667 Ser 2000-2 Class B 8.307 04/02/18 B+ 1,216 887,911 Ser 2001-1 Class C 7.033 06/15/11 B+ 615 442,809 Delta Airlines, Inc., Ser 2007-1 Class A 6.821 08/10/22 A- 2,709 1,909,893 Ser 2002-1 Class G2 6.417 07/02/12 BBB+ 2,755 2,148,900 Northwest Airlines, Inc., Ser 2007-1 Class A 7.027 11/01/19 BBB+ 1,660 987,700 Aluminum 0.34% Rio Tinto Alcan, Inc., Sr Note 6.125 12/15/33 BBB 1,725 1,195,227 CII Carbon, LLC, Gtd Sr Sub Note (H)(S) 11.125 11/15/15 CCC+ 1,835 1,243,212 Asset Management & Custody Banks 0.41% Northern Trust Co., Sub Note 6.500 08/15/18 AA- 920 950,089 Rabobank Capital Fund II, Perpetual Bond (5.260% To 12-31-13 then variable) (S) 5.260 12/29/49 AA 4,005 2,027,046 Auto Parts & Equipment 0.35% Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11/01/15 B- 2,500 1,212,500 Exide Technologies, Sr Sec Note Ser B 10.500 03/15/13 B- 1,690 997,100 Tenneco, Inc., Gtd Sr Sub Note 8.625 11/15/14 CCC 2,280 319,200 Brewers 0.45% Miller Brewing Co., Gtd Note (S) 5.500 08/15/13 BBB+ 1,580 1,505,715 SABmiller PLC, Note (S) 6.500 07/15/18 BBB+ 1,850 1,698,947 Page 1 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Broadcasting & Cable TV 0.18% Charter Communications Holdings II, LLC, Gtd Sr Note (H)(S) 10.250% 10/01/13 D $1,680 1,302,000 Cable & Satellite 1.74% Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03/15/13 BBB+ 1,420 1,514,792 Comcast Cable Holdings LLC, Gtd Sr Note 9.800 02/01/12 BBB+ 1,655 1,787,446 Comcast Corp., Gtd Note 6.500 01/15/15 BBB+ 1,295 1,274,921 Gtd Note 4.950 06/15/16 BBB+ 1,470 1,313,911 Cox Communications, Inc., Bond (S) 8.375 03/01/39 BBB- 845 812,322 CSC Holdings, Inc., Sr Note 7.875 02/15/18 BB 1,690 1,521,000 Time Warner Cable, Inc., Gtd Note 8.750 02/14/19 BBB+ 1,205 1,286,270 Gtd Sr Note 6.750 07/01/18 BBB+ 2,235 2,118,946 XM Satellite Radio Holdings, Inc., Gtd Sr Note (S) 13.000 08/01/13 CC 2,100 924,000 Casinos & Gaming 1.23% Fontainebleau Las Vegas, Note (S) 11.000 06/15/15 CC 1,825 118,625 Greektown Holdings, LLC, Sr Note (G)(H)(S) 10.750 12/01/13 D 1,170 105,300 Indianapolis Downs LLC & Capital Corp, Sr Sec Note (S) 11.000 11/01/12 CCC 1,135 590,200 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06/15/14 B- 1,970 1,053,950 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02/15/14 B- 2,210 1,016,600 Mashantucket Western Pequot Tribe, Bond Ser A (S) 8.500 11/15/15 BB- 395 130,350 Mohegan Tribal Gaming Authority, Sr Sub Note 7.125 08/15/14 CCC+ 1,050 315,000 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04/01/10 B 1,525 1,128,500 Gtd Sr Sub Note Ser B 9.000 06/01/12 CCC 1,090 512,300 Seminole Tribe of Florida, Bond (S) 6.535 10/01/20 BBB 2,260 1,711,724 Turning Stone Resort & Casino Enterprise, Sr Note (S) 9.125 09/15/14 B+ 1,985 1,339,875 Waterford Gaming, LLC, Sr Note (S) 8.625 09/15/14 B 1,207 844,900 Coal & Consumable Fuels 0.18% Drummond Co., Inc., Sr Note (S) 7.375 02/15/16 BB- 2,180 1,286,200 Commodity Chemicals 0.18% Sterling Chemicals, Inc., Gtd Sr Sec Note 10.250 04/01/15 B- 1,555 1,290,650 Page 2 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Communications Equipment 0.26% Cisco Systems, Inc., Note 5.900% 02/15/39 A+ $2,000 1,862,350 Construction Materials 0.21% CRH America, Inc., Gtd. Note 8.125 07/15/18 BBB+ 1,930 1,502,951 Consumer Finance 0.97% American Express Co., Sr Note 7.000 03/19/18 A 1,995 1,878,797 American Express Credit Co., Sr Note Ser C 7.300 08/20/13 A 2,700 2,678,562 American General Finance Corp., Note Ser J 6.900 12/15/17 BB+ 1,735 689,855 Nelnet, Inc., Note (7.400% To 9-1-11 then variable) 7.400 09/29/36 BB- 2,595 666,090 SLM Corp., Sr Note Ser MTN 8.450 06/15/18 BBB- 1,650 1,072,500 Data Processing & Outsourced Services 0.21% Fiserv, Inc., Gtd Sr Note 6.800 11/20/17 BBB 1,690 1,540,540 Department Stores 0.16% Macy's Retail Holdings, Inc., Gtd Note 7.875 07/15/15 BBB- 1,650 1,183,626 Diversified Banks 1.28% Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% To 4-15-15 then variable) (S) 5.506 12/15/49 A2 2,530 1,197,540 Lloyds Banking Group, PLC, Note (S) 6.413 12/31/49 A- 2,410 478,583 Mizuho Financial Group, Ltd., Note 8.375 12/29/49 Aa3 2,325 2,210,866 Natixis SA, Sub Bond (10.000% To 4-30-18 then variable) (S) 10.000 04/29/49 BBB+ 1,575 607,619 Royal Bank of Scotland Group PLC, Jr Sub Bond (7.648% to 9-30-31 then variable) 7.648 03/31/49 BB 3,210 866,700 Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) 7.640 08/29/49 BB 1,400 182,000 Silicon Valley Bank, Sub Note 6.050 06/01/17 BBB 2,335 1,820,511 Wachovia Bank NA, Sub Note 5.850 02/01/37 AA 1,665 1,324,717 Sub Note Ser BKNT 6.600 01/15/38 AA 635 559,232 Diversified Chemicals 0.43% EI Du Pont De Nemours & Co., Sr Note 5.875 01/15/14 A 2,945 3,107,847 Diversified Financial Services 2.56% Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06/01/17 BBB 3,200 3,183,200 Page 3 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Financial Services (continued) BVPS II Funding Corp., Collateralized Lease Bond 8.890% 06/01/17 BBB $2,233 $2,288,020 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400 04/29/49 C 2,855 999,536 Sr Note 6.875 03/05/38 A 1,115 967,637 Sr Note 6.125 05/15/18 A 2,685 2,315,434 ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10/15/17 BBB 1,730 1,124,048 General Electric Capital Corp., Sr Note 5.625 05/01/18 AAA 1,910 1,636,203 Sr Note Ser MTN 6.875 01/10/39 AA+ 2,110 1,707,499 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900 04/26/49 BBB+ 2,470 1,703,954 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01/01/49 BBB+ 2,215 1,325,766 Sovereign Capital Trust VI, Gtd Note 7.908 06/13/36 BBB+ 1,840 1,196,000 Diversified Metals & Mining 0.14% Vedanta Resources, PLC, Note (S) 8.750 01/15/14 BB 1,445 1,011,500 Drug Retail 0.52% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06/01/37 BBB- 3,635 2,235,525 Sr Note 5.750 06/01/17 BBB+ 1,545 1,507,287 Electric Utilities 3.34% Commonwealth Edison Co., Sec Bond 5.800 03/15/18 BBB+ 2,995 2,844,972 Connecticut Light & Power Co., Note Ser 09-A 5.500 02/01/19 BBB+ 870 867,128 Duke Energy Corp., Sr Note 6.300 02/01/14 BBB+ 1,465 1,521,993 FPL Group Capital, Inc., Gtd Note 7.875 12/15/15 A- 980 1,107,588 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12/15/10 BB+ 696 641,661 Israel Electric Corp., Ltd., Sec Note (S) 7.250 01/15/19 BBB+ 2,395 2,288,904 ITC Holdings Corp., Sr Note (S) 5.875 09/30/16 BBB- 595 554,710 Midwest Generation LLC, Note Ser B 8.560 01/02/16 BB+ 2,809 2,773,989 Monongahela Power Co., Note (S) 7.950 12/15/13 BBB+ 2,705 2,893,733 Nevada Power Co., Mtg Note Ser L 5.875 01/15/15 BBB 1,725 1,605,899 Oncor Electric Delivery Co., Sr Sec Note 6.375 05/01/12 BBB+ 3,470 3,468,546 PNPP II Funding Corp., Deb 9.120 05/30/16 BBB 173 182,104 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note 10.250 11/01/15 CCC 2,505 1,265,025 Page 4 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities (continued) Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090% 01/02/17 BBB $2,096 $2,044,598 Electrical Components & Equipment 0.03% GrafTech Finance, Inc., Gtd Sr Note 10.250 02/15/12 BB 238 214,200 Electronic Manufacturing Services 0.32% Tyco Electronics Group SA, Gtd Note 6.000 10/01/12 BBB- 1,790 1,577,700 Gtd Sr Note 6.550 10/01/17 BBB- 970 731,359 Environmental & Facilities Services 0.09% Blaze Recycling & Metals LLC, Sr Sec Note (G)(S) 10.875 07/15/12 B 970 630,500 Fertilizers & Agricultural Chemicals 0.24% Mosaic Co., Sr Note (S) 7.625 12/01/16 BBB- 1,780 1,708,800 Gas Utilities 0.23% DCP Midstream LLC (S) 9.750 03/15/19 BBB 1,705 1,652,946 Health Care Equipment 0.19% Covidien International Finance SA, Gtd Sr Note 6.000 10/15/17 A- 1,330 1,339,405 Health Care Facilities 0.18% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07/15/15 B 1,405 1,329,481 Health Care Services 0.51% Medco Health Solutions, Inc., Sr Note 7.250 08/15/13 BBB 3,615 3,705,494 Home Improvement Retail 0.14% Home Depot, Inc., Sr Note 5.875 12/16/36 BBB+ 1,385 1,007,356 Hotels, Resorts & Cruise Lines 0.19% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02/15/13 BB+ 1,770 1,398,300 Household Products 0.15% Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 B- 2,005 1,072,675 Independent Power Producers & Energy Traders 0.84% AES Eastern Energy LP, Ser 1999-A 9.000 01/02/17 BB+ 3,236 3,009,764 Constellation Energy Group, Inc., Sr Note 4.550 06/15/15 BBB 1,775 1,435,734 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11/14/11 BB 1,660 1,610,200 Page 5 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Industrial Machinery 0.29% Ingersoll-rand Global Holding Co., Ltd., Gtd Note 6.875% 08/15/18 BBB+ $2,240 2,069,417 Industrial REIT's 0.18% ProLogis, Sr Sec Note 6.625 05/15/18 BBB- 2,285 1,285,781 Integrated Oil & Gas 1.27% ConocoPhillips, Gtd Note 6.500 02/01/39 A 3,335 3,232,365 Hess Corp., Sr Note 8.125 02/15/19 BBB- 1,460 1,488,136 Marathon Oil Corp., Sr Note 7.500 02/15/19 BBB+ 830 806,266 Petro-Canada, Sr Note 6.050 05/15/18 BBB 1,460 1,203,496 Shell International Finance BV, Gtd Note 6.375 12/15/38 AA+ 2,330 2,425,427 Integrated Telecommunication Services 2.45% AT&T Inc., Sr Note 6.700 11/15/13 A 4,040 4,274,470 Sr Note 6.400 05/15/38 A 1,840 1,674,685 Cincinnati Bell, Inc., Sr Sub Note 8.375 01/15/14 B- 1,950 1,784,250 Citizens Communications Co., Sr Note 6.250 01/15/13 BB 1,540 1,401,400 Qwest Corp., Sr Note 7.875 09/01/11 BBB- 1,620 1,595,700 Telecom Italia Capital, Gtd Sr Note 7.721 06/04/38 BBB 2,550 2,195,073 Verizon Communications, Inc., Sr Bond 6.900 04/15/38 A 1,430 1,421,855 Verizon Wireless Capital, Sr Note (S) 7.375 11/15/13 A 1,470 1,559,745 West Corp., Gtd Sr Sub Note 11.000 10/15/16 B- 2,695 1,724,800 Investment Banking & Brokerage 2.19% Bear Stearns Cos., Inc., Sr Note 7.250 02/01/18 A+ 1,950 2,022,230 Goldman Sachs Group, Inc., Jr Sub Note 6.750 10/01/37 A- 1,830 1,301,190 Note 7.500 02/15/19 A 2,030 2,010,601 Sr Note 5.125 01/15/15 A 3,045 2,723,244 Jefferies Group, Inc., Sr Note 6.450 06/08/27 BBB 1,115 658,272 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05/14/38 A 1,770 1,244,523 Sr Note Ser 6.875 04/25/18 A+ 3,375 2,808,182 Morgan Stanley, Sr Note Ser F 6.625 04/01/18 A 3,230 2,982,585 Page 6 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Leisure Facilities 0.25% AMC Entertainment, Inc., Sr Sub Note 8.000% 03/01/14 CCC+ $2,225 1,780,000 Life & Health Insurance 0.49% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04/20/67 BBB 915 347,700 Prudential Financial, Inc., Sr Note Ser D 5.150 01/15/13 A 2,700 2,415,571 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10/15/37 BB+ 1,660 759,803 Managed Health Care 0.31% Humana, Inc., Sr Note 8.150 06/15/38 BBB 2,775 2,261,955 Marine 0.34% CMA CGM SA, Sr Note (S) 7.250 02/01/13 BB- 2,690 1,237,400 Navios Maritime Holdings, Inc., Sr Note 9.500 12/15/14 B+ 1,975 1,185,000 Meat, Poultry & Fish 0.04% Independencia International Ltd., Gtd Sr Bond (H)(S) 9.875 01/31/17 D 1,415 212,250 Gtd. Sr Note (H)(S) 9.875 05/15/15 D 620 93,000 Metal & Glass Containers 0.24% BWAY Corp., Gtd Sr Sub Note 10.000 10/15/10 B- 1,840 1,725,000 Movies & Entertainment 0.63% Cinemark, Inc., Sr Disc Note (zero To 3-15-09, then 9.750%) Zero 03/15/14 CCC+ 920 841,800 News America Holdings, Inc., Gtd Sr Deb 8.250 08/10/18 BBB+ 2,165 2,072,180 Time Warner Entertainment Co., LP., Sr Deb 8.375 03/15/23 BBB+ 1,705 1,657,154 Multi-Line Insurance 0.93% AXA SA, Sub Note (6.379% to 12-14-36 then variable) (S) 6.379 12/14/49 BBB+ 1,170 450,013 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11/15/66 BB+ 1,640 277,239 Horace Mann Educators Corp., Sr Note 6.850 04/15/16 BBB 1,425 1,137,215 Liberty Mutual Group, Inc., Gtd Bond (S) 7.800 03/15/37 BB 2,635 1,054,000 Bond (S) 7.500 08/15/36 BBB- 3,070 1,899,624 Bond (S) 7.300 06/15/14 BBB- 2,330 1,908,999 Multi-Media 0.22% News America, Inc., Note (S) 6.900 03/01/19 BBB+ 1,675 1,585,887 Page 7 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Multi-Utilities 0.89% Dynegy-Roseton Danskamme, Ser B 7.670% 11/08/16 B $2,090 1,567,500 Salton Sea Funding Corp., Sr Sec Bond Ser F 7.475 11/30/18 BBB- 1,265 1,328,520 Sempra Energy, Sr Bond 8.900 11/15/13 BBB+ 1,465 1,590,605 TECO Finance Inc., Gtd Sr Note 7.000 05/01/12 BB+ 1,166 1,103,336 Gtd Sr Note 6.572 11/01/17 BB+ 994 822,433 Office Electronics 0.26% Xerox Corp., Sr Note 6.750 02/01/17 BBB 2,204 1,873,400 Office REIT's 0.09% HRPT Properties Trust, Sr Note 6.650 01/15/18 BBB 1,070 680,935 Oil & Gas Drilling 0.23% Delek & Avner Yam Tethys Ltd., Sr Sec Note (S) 5.326 08/01/13 BBB- 977 913,547 Nabors Industries, Inc., Gtd Note (S) 9.250 01/15/19 BBB+ 835 767,304 Oil & Gas Equipment & Services 0.20% Allis-Chalmers Energy, Inc., Sr Note 8.500 03/01/17 B 1,270 546,100 Weatherford International, Ltd., Gtd Note 9.625 03/01/19 BBB+ 885 904,017 Oil & Gas Exploration & Production 0.97% Devon Energy Corp., Note 5.625 01/15/14 BBB+ 2,620 2,640,229 McMoran Exploration Co., Gtd Sr Note 11.875 11/15/14 B 1,230 894,825 Nexen, Inc., Sr Note 5.875 03/10/35 BBB- 1,500 1,022,502 XTO Energy Inc, Sr Note 5.900 08/01/12 BBB 2,420 2,398,566 Oil & Gas Storage & Transportation 3.20% Buckeye Parterns LP, Sr Note 5.125 07/01/17 BBB 1,260 1,016,882 Energy Transfer Partners LP, Sr Note 9.700 03/15/19 BBB- 1,445 1,538,762 Enterprise Products Operating LLP, Gtd Jr Sub Note (7.034% to 1-15-18 then variable) 7.034 01/15/68 BB 2,130 1,373,850 Gtd Sr Note, Ser B 5.600 10/15/14 BBB- 2,760 2,562,823 Kinder Morgan Energy Partners LP, Sr Bond 7.750 03/15/32 BBB 840 819,746 Sr Note 9.000 02/01/19 BBB 2,190 2,362,968 Sr Note 5.125 11/15/14 BBB 980 923,711 Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07/15/16 B+ 1,835 1,321,200 Page 8 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Storage & Transportation (continued) NGPL PipeCo LLC, Sr Note (S) 7.119% 12/15/17 BBB- $2,150 $1,994,372 ONEOK Partners LP, Gtd Sr Note 6.150 10/01/16 BBB 3,020 2,684,406 Sr Note 8.625 03/01/19 BBB 1,455 1,446,546 Plains All American Pipeline LP, Sr Note 6.500 05/01/18 BBB- 1,290 1,117,544 Southern Union Co., Jr Sub Note, Ser A (P) 7.200 11/01/66 BB 2,165 1,082,500 Spectra Energy Capital LLC, Gtd Sr Note 6.200 04/15/18 BBB 1,440 1,305,688 TEPPCO Partners LP, Gtd Jr Sub Note (7.00% to 6-1-17 then variable) 7.000 06/01/67 BB 2,640 1,481,074 Packaged Foods & Meats 1.55% ASG Consolidated LLC, Sr Disc Note 11.500 11/01/11 B+ 2,200 1,870,000 General Mills, Inc., Sr Note 5.200 03/17/15 BBB+ 665 667,862 Kraft Foods, Inc., Sr Bond 6.125 02/01/18 BBB+ 3,280 3,258,703 Sr Note 6.875 01/26/39 BBB+ 1,360 1,352,181 Sr Note 6.000 02/11/13 BBB+ 2,905 3,028,326 Minerva Overseas Ltd., Gtd Note (S) 9.500 02/01/17 B 1,535 953,619 Paper Packaging 0.04% U.S. Corrugated, Inc., Sr Sec Note 10.000 06/01/13 B 605 302,500 Paper Products 0.28% International Paper Co., Sr Note 7.950 06/15/18 BBB 1,745 1,376,592 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08/01/14 B+ 1,695 635,625 Pharmaceuticals 0.47% Roche Holdings, Inc., Gtd Note (S) 5.000 03/01/14 AA- 2,355 2,381,738 Wyeth, Sr Sub Note 5.500 03/15/13 A+ 925 968,799 Property & Casualty Insurance 0.46% Chubb Corp., Sr Note 5.750 05/15/18 A+ 990 952,078 Progressive Corp., Jr Sub Deb (6.700% to 6-1-17 then variable) 6.700 06/15/37 A- 1,225 665,628 QBE Insurance Group, Ltd., Sr Note (S) 9.750 03/14/14 A- 1,739 1,712,948 Publishing 0.02% Idearc, Inc., Gtd Sr Note (H) 8.000 11/15/16 D 2,405 36,075 R.H. Donnelley Corp., Sr Note 8.875 10/15/17 CCC- 2,610 117,450 Page 9 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Railroads 0.34% CSX Corp., Sr Note 5.500% 08/01/13 BBB- $2,625 2,459,714 Retail REIT's 0.30% Simon Property Group LP, Sr Note 5.625 08/15/14 A- 2,520 2,162,853 Soft Drinks 0.27% Coca-Cola Enterprises, Inc., Note 7.375 03/03/14 A 1,750 1,969,357 Specialized Consumer Services 0.15% Sotheby's, Sr Note (S) 7.750 06/15/15 BBB- 1,745 1,099,350 Specialized Finance 1.93% American Honda Finance Corp., Note (S) 7.625 10/01/18 A+ 2,750 2,597,403 Astoria Depositor Corp., Pass Thru Ctf Ser B (S) 8.144 05/01/21 BB 3,590 2,877,609 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 3.034 02/15/12 Baa2 1,995 1,709,924 CIT Group, Inc., Sr Note 5.650 02/13/17 BBB+ 660 367,473 Sr Note 5.000 02/13/14 BBB+ 445 246,704 Sr Note Ser MTN 5.125 09/30/14 BBB+ 575 341,070 CME Group, Inc., Sr Note 5.750 02/15/14 AA 2,025 2,052,278 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12/30/11 BB 2,664 2,590,202 HRP Myrtle Beach Operations, LLC, Note (H)(P) (S) Zero 04/01/12 D 1,075 10,750 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12/22/49 A 2,900 1,080,250 Specialized REIT's 0.79% Health Care REIT, Inc., Sr Note 6.200 06/01/16 BBB- 1,835 1,420,758 Healthcare Realty Trust, Inc., Sr Note 8.125 05/01/11 BBB- 1,340 1,239,580 Nationwide Health Properties, Inc., Note 6.500 07/15/11 BBB- 1,745 1,579,794 Plum Creek Timberlands LP, Gtd Note 5.875 11/15/15 BBB- 1,740 1,422,972 Specialty Chemicals 0.63% American Pacific Corp., Gtd Sr Note 9.000 02/01/15 B+ 2,160 1,814,400 Ecolab, Inc., Sr Note 4.875 02/15/15 A 1,905 1,887,000 Momentive Performance, Gtd Sr Note 9.750 12/01/14 B- 2,235 849,300 Page 10 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialty Stores 0.27% Staples, Inc., Sr Note 9.750% 01/15/14 BBB $1,870 1,961,940 Steel 0.30% Allegheny Technologies, Inc., Sr Note 8.375 12/15/11 BBB- 1,180 1,125,861 Commercial Metals Co., Sr Note 7.350 08/15/18 BBB 1,295 1,022,070 Tobacco 1.61% Alliance One International, Inc., Gtd Sr Note 8.500 05/15/12 B+ 890 769,850 Altria Group, Inc., Gtd Sr Note 9.950 11/10/38 BBB 2,900 2,896,436 Gtd Sr Note 8.500 11/10/13 BBB 3,405 3,674,254 Philip Morris International, Inc., Note 5.650 05/16/18 A 2,905 2,819,654 Reynolds American, Inc., Sr Sec Note 7.250 06/01/13 BBB 1,535 1,465,467 Trading Companies & Distributors 0.14% United Rentals North America, Inc., Gtd Sr Note 7.750 11/15/13 B 485 276,450 Gtd Sr Note 7.000 02/15/14 B 1,285 706,750 Wireless Telecommunication Services 1.37% America Movil SAB de CV, Sr Sec Note 5.750 01/15/15 BBB+ 1,595 1,524,820 Crown Castle Towers LLC, Ser 2006-1A Class F (S) 6.650 11/15/36 Ba1 5,065 4,068,033 Digicel Group Ltd., Sr Note (S) 8.875 01/15/15 Caa1 2,115 1,575,675 Nextel Communications, Inc., Sr Gtd Note Ser E 6.875 10/31/13 BB 2,365 1,123,375 Rogers Cable, Inc., Sr Sec Note 6.750 03/15/15 BBB- 1,595 1,587,717 Credit Issuer, description rating (A) Shares Value Preferred Stocks 0.52% (Cost $6,474,547) Agricultural Products 0.22% Ocean Spray Cranberries, Inc. , 6.250% Ser A (S) BBB- 23,250 1,583,906 Diversified Financial Services 0.11% Bank of America Corp. , 8.625% BBB 100,425 788,336 Wireless Telecommunication Services 0.19% Telephone & Data Systems, Inc. , 7.600% BBB- 81,000 1,356,750 Page 11 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Tranche Loans 0.05% (Cost $767,250) Hotels, Resorts & Cruise Lines 0.05% East Valley Tourist Development Authority, Trance 8-6-12 7.000% 08/06/12 B- 775 387,500 U.S. Government & agency securities 34.08% (Cost $240,144,032) U.S. Government 2.00% United States Treasury, Bond 4.500 05/15/38 AAA 3,945 4,478,806 Note 2.750 02/15/19 AAA 10,225 9,969,375 U.S. Government Agency 32.08% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 11.250 01/01/16 AAA 28 31,457 30 Yr Pass Thru Ctf 6.000 08/15/32 AAA 2,330 2,420,371 30 Yr Pass Thru Ctf 6.000 08/01/38 AAA 6,260 6,488,357 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 1,598 1,638,378 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 4,159 4,263,616 30 Yr Pass Thru Ctf 5.000 07/01/35 AAA 8,210 8,363,023 30 Yr Pass Thru Ctf 5.000 09/01/35 AAA 987 1,004,495 Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 6.000 01/01/38 AAA 21,535 22,282,007 30 Yr Pass Thru Ctf 5.500 05/01/35 AAA 21,009 21,596,914 30 Yr Pass Thru Ctf 5.500 01/01/36 AAA 4,231 4,343,883 30 Yr Pass Thru Ctf 5.500 02/01/37 AAA 15,294 15,683,500 30 Yr Pass Thru Ctf 5.500 04/01/37 AAA 15,196 15,583,349 30 Yr Pass Thru Ctf 5.500 05/01/37 AAA 4,522 4,636,881 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 10,603 10,879,690 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 2,523 2,589,131 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 16,840 17,268,634 30 Yr Pass Thru Ctf 5.500 12/01/37 AAA 8,573 8,791,248 30 Yr Pass Thru Ctf 5.500 06/01/38 AAA 8,683 8,903,822 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 4,556 4,671,549 30 Yr Pass Thru Ctf (P) 5.400 12/01/38 AAA 3,401 3,512,297 30 Yr Pass Thru Ctf (P) 5.363 12/01/38 AAA 4,787 4,951,241 30 Yr Pass Thru Ctf 5.000 11/01/33 AAA 4,348 4,440,518 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 16,101 16,393,620 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 9,980 10,161,690 30 Yr Pass Thru Ctf 5.000 05/01/38 AAA 20,688 21,063,728 30 Yr Pass Thru Ctf (P) 4.950 12/01/38 AAA 4,265 4,361,779 STRIPS Zero 02/01/15 Aaa 2,020 1,627,552 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.500 01/15/16 AAA 10 11,487 30 Yr Pass Thru Ctf 10.000 06/15/20 AAA 24 27,820 30 Yr Pass Thru Ctf 10.000 11/15/20 AAA 10 11,927 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11/15/35 Baa2 850 739,500 Sub Bond Ser 2005-1A Class E (S) 6.706 11/15/35 Baa3 795 671,775 Sub Bond Ser 2006-1A Class H (S) 7.389 11/15/36 Ba3 1,373 1,070,940 Sub Bond Ser 2006-1A Class J (S) 7.825 11/15/36 B1 850 692,750 Page 12 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Issuer, description Interest Maturity Credit Par value rate date rating (A) Value Collateralized mortgage obligations 15.89% (Cost $183,278,349) Collateralized mortgage obligations 15.89% American Home Mortgage Assets, Ser 2006-6 Class A1A (P) 0.712% 12/25/46 AAA $2,724 994,809 Ser 2006-6 Class XP IO 2.487 12/25/46 BBB 37,947 1,150,269 Ser 2007-5 Class XP IO 2.815 06/25/47 AAA 36,613 1,842,112 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078 05/25/47 AAA 29,596 1,535,292 American Tower Trust, Ser 2007-1A Class D (S) 5.957 04/15/37 BBB 3,175 2,678,789 Banc of America Commercial Mortgage, Inc., Ser 2005-6 Class A4 (P) 5.180 09/10/47 AAA 2,965 2,191,972 Ser 2006-2 Class A3 (P) 5.711 05/10/45 AAA 5,400 3,960,331 Ser 2006-3 Class A4 (P) 5.889 07/10/44 AAA 5,260 2,885,637 Ser 2006-4 Class A3A 5.600 07/10/46 AAA 4,245 3,041,046 Banc of America Funding Corp., Ser 2006-B Class 6A1 (P) 5.886 03/20/36 A 3,464 1,931,369 Ser 2007-E Class 4A1 (P) 5.830 07/20/47 AAA 1,931 1,353,294 Bear Stearns Alt-A Trust, Ser 2005-3 Class B2 (P) 5.307 04/25/35 AA+ 1,165 197,153 Bear Stearns Commercial Mortgage Securities, Inc., Ser 2006-PW14 Class D (S) 5.412 12/11/38 A 2,480 310,474 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 (P) 0.694 08/25/36 AAA 1,888 714,779 Chaseflex Trust, Ser 2005-2 Class 4A1 5.000 05/25/20 A 2,659 2,334,805 Citigroup Commercial Mortgage Trust, Ser 2006-C4 Class A3 (P) 5.726 03/15/49 AAA 3,350 2,266,526 Citigroup Mortgage Loan Trust, Inc., Ser 2005-10 Class 1A5A (P) 5.833 12/25/35 AAA 2,554 1,293,276 Ser 2005-5 Class 2A3 5.000 08/25/35 AAA 1,518 1,257,232 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1 Class C (P) 5.225 07/15/44 AA 1,030 318,918 ContiMortgage Home Equity Loan Trust, Ser 1995-2 Class A-5 8.100 08/15/25 CCC 274 233,907 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.188 11/20/35 AAA 31,007 896,300 Ser 2006-0A3 Class X IO 3.197 05/25/36 AAA 16,109 541,166 Ser 2006-11CB Class 3A1 6.500 05/25/36 Caa2 3,461 1,891,600 Ser 2007-25 Class 1A2 6.500 11/25/37 AAA 5,240 3,121,216 Crown Castle Towers LLC, Ser 2005-1A Class D (S) 5.612 06/15/35 Baa2 3,455 3,144,050 Ser 2006-1A Class E (S) 6.065 11/15/36 Baa3 2,900 2,508,500 DB Master Finance LLC, Ser 2006-1 Class A2 (S) 5.779 06/20/31 A 4,605 3,303,765 Ser 2006-1 Class M1 (S) 8.285% 06/20/31 BB 1,065 691,579 Dominos Pizza Master Issuer LLC, Ser 2007-1- M1 (S) 7.629 04/25/37 BB 3,215 1,286,000 DSLA Mortgage Loan Trust, Ser 2005-AR5 Class X2 IO 0.151 08/19/45 AAA 33,000 763,124 First Horizon Alternative Mortgage Securities, Ser 2004-AA5 Class B1 (P) 5.214 12/25/34 AA 1,186 126,462 Ser 2006-RE1 Class A1 5.500 05/25/35 AAA 3,446 2,323,975 Page 13 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations (continued) Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093% 12/15/14 Baa2 $1,425 $1,375,125 Sub Bond Ser 2006-1 Class E (S) 6.495 02/15/36 Baa3 1,850 1,631,974 Global Tower Partners Acquisition Partners LLC, Ser 2007-1A Class F (S) 7.050 05/15/37 BB 780 599,245 GMAC Commercial Mortgage Securities, Inc., Ser 2003-C2 Class B (P) 5.502 05/10/40 AAA 7,495 5,598,012 GMAC Mortgage Corp. Loan Trust, Ser 2006-AR1 Class 2A1 (P) 5.631 04/19/36 A 2,236 1,482,430 Greenpoint Mortgage Funding Trust, Ser 2005-AR1 Class A3 (P) 0.754 06/25/45 AAA 624 162,496 Ser 2005-AR4 Class 4A2 (P) 0.834 10/25/45 AAA 2,795 785,246 Ser 2006-AR1 Class A2A (P) 0.844 02/25/36 AAA 4,539 1,698,550 Greenwich Capital Commercial Funding Corp., Ser 2007-GG9 Class C (P) 5.554 03/10/39 AA 1,810 234,100 Ser 2007-GG9 Class F (P) 5.633 03/10/39 A 995 51,970 GSR Mortgage Loan Trust, Ser 2004-9 Class B1 (P) 4.585 08/25/34 AA 1,700 626,191 Ser 2006-AR1 Class 3A1 (P) 5.366 01/25/36 AAA 4,934 2,944,210 Harborview Mortgage Loan Trust, Ser 2005-16 Class 2A1B (P) 0.796 01/19/36 AAA 1,584 459,275 Ser 2005-8 Class 1X IO 3.806 09/19/35 AAA 26,013 438,964 Ser 2006-SB1 Class A1A (P) 2.673 12/19/36 AAA 3,289 1,027,248 Ser 2007-3 Class ES IO 0.350 05/19/47 AAA 66,008 371,295 Ser 2007-4 Class ES IO 0.350 07/19/47 AAA 66,746 396,302 Ser 2007-6 Class ES IO (S) 0.342 08/19/37 BB 47,930 269,605 Indymac Index Mortgage Loan Trust, Ser 2004-AR13 Class B1 5.296 01/25/35 AA 1,168 238,127 Ser 2005-AR18 Class 1X IO 3.914 10/25/36 AAA 42,989 687,828 Ser 2005-AR18 Class 2X IO 3.593 10/25/36 AAA 74,507 1,028,195 Ser 2005-AR5 Class B1 (P) 5.288 05/25/35 AA 1,645 146,952 JPMorgan Chase Commercial Mortgage Security, Corp., Ser 2005-LDP3 Class A4B (P) 4.996 08/15/42 AAA 3,635 2,341,545 Ser 2005-LDP4, Class B (P) 5.129 10/15/42 Aa2 1,646 506,152 Ser 2006-LDP7 Class A4 (P) 5.875 04/15/45 AAA 3,345 2,304,532 JPMorgan Mortgage Trust, Ser 2005-S2 Class 2A16 6.500 09/25/35 AAA 2,269 1,464,833 Ser 2005-S3 Class 2A2 5.500 01/25/21 AAA 3,036 2,539,387 Ser 2006-A7 Class 2A5 (P) 5.798 01/25/37 Caa1 4,075 1,188,851 LB-UBS Commercial Mortgage Trust, Ser 2006-C4 Class A4 (P) 5.882 06/15/38 AAA 3,950 2,752,604 Master Adjustable Rate Mortgages Trust, Ser 2006-2 Class 4A1 (P) 4.983 02/25/36 AAA 3,689 2,679,792 Merrill Lynch/Countrywide Commercial Mtg. Trust, Ser 2006-2 Class A4 (P) 5.909 06/12/46 AAA 4,535 3,130,040 MLCC Mortgage Investors, Inc., Ser 2007-3 Class M1 (P) 5.935 09/25/37 AA 1,565 252,210 Ser 2007-3 Class M2 (P) 5.935 09/25/37 A 585 99,475 Ser 2007-3 Class M3 (P) 5.935 09/25/37 BBB 375 48,460 Morgan Stanley Capital I, Ser 2005-HQ7 Class A4 (P) 5.208 11/14/42 AAA 3,065 2,291,090 Ser 2005-IQ10 Class A4A (P) 5.230 09/15/42 AAA 2,680 2,038,847 Ser 2006-IQ12 Class E (P) 5.538 12/15/43 A+ 2,430 301,221 Page 14 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations (continued) Provident Funding Mortgage Loan Trust, Ser 2005-1 Class B1 (P) 4.703 05/25/35 AA $1,581 $246,393 Residential Accredit Loans, Inc., Ser 2005-QA12 Class NB5 (P) 5.954 12/25/35 AAA 2,303 1,288,277 Ser 2007-QS10 Class A1 6.500 09/25/37 B+ 3,407 2,029,429 Ser 2007-QS11 Class A1 7.000 10/25/37 B+ 2,842 1,579,133 Residential Asset Securitization Trust, Ser 2006-A7CB Class 2A1 6.500 07/25/36 B 3,822 2,085,466 Structured Asset Securities Corp., Ser 2003-6A Class B1 (P) 5.196 03/25/33 AA 2,472 744,622 Washington Mutual, Inc., Ser 2005-6 Class 1CB 6.500 08/25/35 AAA 1,474 1,025,416 Ser 2005-AR13 Class B1 (P) 1.074 10/25/45 AA+ 4,065 609,767 Ser 2005-AR19 Class A1B3 (P) 0.824 12/25/45 AAA 1,134 303,919 Ser 2005-AR19 Class B1 (P) 1.174 12/25/45 AA+ 2,368 355,189 Ser 2005-AR4 Class 1A1B (P) 2.763 05/25/46 AAA 2,876 603,893 Ser 2005-AR6 Class B1 (P) 1.074 04/25/45 AA+ 4,563 228,174 Ser 2007-0A4 Class XPPP IO 1.156 04/25/47 Ca 68,628 514,711 Ser 2007-0A5 Class 1XPP IO 1.221 06/25/47 Caa3 161,296 1,360,936 Ser 2007-0A6 Class 1XPP IO 1.166 07/25/47 Caa3 94,034 764,023 Wells Fargo Mortgage Backed Securites Trust, Ser 2006-AR15 Class A3 (P) 5.658 10/25/36 Baa1 4,436 1,468,035 Asset backed securities 0.69% (Cost $11,808,564) Asset backed securities 0.69% Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 0.834 11/25/35 AAA 3,253 805,883 Ser 2005-7N Class 1A1B (P) 0.774 12/25/35 AAA 2,299 489,618 Ser 2006-2N Class 1A2 (P) 0.814 02/25/46 AAA 7,175 1,534,094 Renaissance Home Equity Loan Trust, Ser 2005-2 Class AF3 4.499 08/25/35 AAA 1,086 957,312 Ser 2005-2 Class AF4 4.934 08/25/35 AAA 2,365 1,167,719 Issuer Shares Value Warrants 0.00% (Cost $0) Gold 0.00% New Gold, Inc. 21 6,496 Short-term investments 1.30% (Cost $9,399,969) U.S. Government Agency 1.30% Federal Home Loan Bank, Discount Note 0.040 03/02/09 AAA 9,400 9,399,969 Page 15 John Hancock Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Total investments (Cost $871,063,429)  99.11% Other assets and liabilities, net 0.89% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium-Term Note REIT Real Estate Investment Trust SBA Small Business Administration (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $90,405,385 or 12.54% of the net assets of the Fund as of February 28, 2009. () At February 28, 2009, the aggregate cost of investment securities for federal income tax purposes was $871,089,978. Net unrealized depreciation aggregated $156,837,371, of which $17,245,253 related to appreciated investment securities and $174,082,624 related to depreciated investment securities. Page 16 Notes to portfolio of investments (unaudited) Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of February 28, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $2,151,582 $233,296 Level 2  Other Significant Observable Inputs 690,102,807 (1,694,496) Level 3  Significant Unobservable Inputs 21,998,218 - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: INVESTMENTS IN OTHER FINANACIAL SECURITIES INSTRUMENTS Balance as of May 31, 2008 $32,387,014 - Accrued discounts/premiums 58,695 - Realized gain (loss) 490,242 - Change in unrealized appreciation (depreciation) (6,913,205) - Net purchases (sales) (10,549,748) - Transfers in and/or out of Level 3 6,525,220 - Balance as of February 28, 2009 - The Fund has adopted the provisions of Statement of Financial Accounting Standards No. 161. Disclosures about Derivative Instruments and Hedging Activities  an Amendment of FASB Statement No. 133 (FAS 161). This Statement changes the disclosure requirements for derivative instruments and hedging activities. The Fund is now required to provide enhanced disclosures about (a) how and why the Fund uses derivative instruments, (b) how derivative instruments are accounted for under Statement 133 and its related interpretations, and (c) how derivative instruments affect the Funds financial position, financial performance, and cash flows. All changes to disclosure have been made in accordance with the Statement and incorporated for the current period as part of the Notes included below. Futures The Fund may purchase and sell financial futures contracts, including index futures, and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. A Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. A Fund may invest in index futures, in connection with its investments, while the Fund is seeing favorable terms from brokers to effect further transactions. In addition, a Fund may invest in index futures in order to maintain the diversity and liquidity of the Fund without incurring the brokerage costs associated with investment in common stocks or to avoid potential market problems that may result from changes in positions held by the Fund. When a Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by a Fund and the prices of futures contracts, the possibility of an illiquid market, and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin disclosed on the Statements of Assets and Liabilities. During the period, the Fund entered into futures contracts to manage the duration of the portfolio. The following is a summary of open futures contracts at February 28, 2009: Number of Notional Unrealized Open contracts contracts Position Expiration value appreciation U.S. Treasury 10-Year Note 175 Short June 2009 ($21,005,469) $233,296 Swap Contracts The Fund may enter interest rate, credit default, cross-currency, and other forms of swap transactions to manage its exposure to credit, currency and interest rate risks, or to enhance potential gains. Swap agreements are privately negotiated agreements between the Fund and a counterparty to exchange investment cash flows, assets, foreign currencies or market-linked returns at specified, future intervals. In connection with these agreements, the Fund will hold cash or identify securities equal to the net amount, if any, of the Funds obligations, with respect to the swap agreements to provide assets of value and recourse in the event of default or bankruptcy/insolvency. Swaps are marked to market daily based upon values from third party vendors or quotations from market makers to the extent available, and the change in value, if any, is recorded as an unrealized appreciation/depreciation of swap contracts on the Statements of Assets and Liabilities. In the event that market quotations are not readily available or deemed reliable, certain swap agreements may be valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Upfront payments made/received by the Fund represent payments to compensate for differences between the stated terms of the swap agreement and prevailing market conditions, including credit spreads, currency exchange rates, interest rates and other relevant factors. The upfront payments are amortized or accreted for financial reporting purposes, with the unamortized/unaccreted portion included in values recorded on the Statements of Assets and Liabilities. A liquidation payment received or made at the termination of the swap is recorded as realized gain or loss on the Statements of Operations. Net periodic payments received or paid by a Fund are included as part of realized gains or losses on the Statements of Operations. Entering into swap agreements involves, to varying degrees, elements of credit, market and documentation risk in excess of the amounts recognized on the Statements of Assets and Liabilities. Such risks involve the possibility that there will be no liquid market for these agreements, that the counterparty to the agreements may default on its obligation to perform or disagree as to the meaning of contractual terms in the agreements and that there may be unfavorable changes in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. The Fund may be party to International Swap Dealers Association, Inc. Master Agreements (ISDA Master Agreements) with select counterparties that govern over-the-counter derivative transactions, which may include foreign exchange derivative transactions, entered into by the Fund and those counterparties. The ISDA Master Agreements typically include standard representations and warranties as well as provisions outlining the general obligations of the Fund and counterparties relating to collateral, events of default, termination events and other standard provisions. Termination events may include a decline in a Funds net asset value below a certain point over a certain period of time that is specified in the Schedule to the ISDA Master Agreement; such an event may entitle counterparties to elect to terminate early and calculate damages based on that termination with respect to some or all outstanding transactions under the applicable damage calculation provisions of the ISDA Master Agreement. An election by one or more counterparties to terminate ISDA Master Agreements could have a material impact on the financial statements of the Fund. Due to declines in net assets of the Fund during the period ended February 28, 2009, one or more counterparties currently may be entitled to terminate the swap contracts early but none has elected to take such action. The Schedule to the ISDA Master Agreements may give counterparties the right to require that the Fund post additional collateral as opposed to giving the counterparties the right to terminate the ISDA Master Agreement. Credit Default Swap Agreements Credit default swaps (CDS) involve the exchange of a fixed rate premium (paid by the Buyer) for protection against the loss in value of an underlying debt instrument, referenced entity or index, in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor (the Seller), receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return, the party agrees to remedies which are specified within the credit default agreement and are dependent on the referenced obligation, entity or credit index. The Fund may enter into CDS, in which the Fund may act as the Buyer or Seller. By acting as the Seller, the Fund may increase leverage. If the Fund is the Seller and a credit event occurs, the Fund will either pay to the Buyer the notional amount of the swap and take delivery of the referenced obligation, other deliverable obligations, or underlying securities comprising the referenced index, or pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. If the Fund is the Buyer of protection and a credit event occurs, the Fund will either receive an amount equal to the notional amount of the swap and deliver the referenced obligation, other deliverable obligations, or underlying securities comprising the referenced index, or receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. Recovery values are assumed by market makers, considering either industry standard recovery rates or entity specific factors and considerations, until a credit event occurs. If a credit event has occurred, the recovery value is determined by a facilitated auction whereby a minimum number of allowable broker bids, together with a specified valuation method, are used to calculate the settlement value. CDS agreements on corporate issues, sovereign issues of an emerging country and asset-backed securities, involve the Buyer making a stream of payments to the Seller in exchange for the right to receive a specified return in the event of a default or other credit event. If a credit event occurs on corporate issues, or sovereign issues of an emerging country and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the Buyers right to choose the deliverable obligation with the lowest value following a credit event). Deliverable obligations on CDS on asset-backed securities would be limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns and other write down or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement will be adjusted by corresponding amounts. The Fund may use CDS on these types of securities to provide a measure of protection against defaults of the issuers, or to take an active long or short position with respect to the likelihood of a particular issuers default. CDS agreements on credit indices involve the Buyer making a stream of payments to the seller in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a list of a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the CDS market, based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using CDS with standardized terms, including a fixed spread and standard maturity dates. An index CDS references all the names in the index, and if there is a default, the credit event is settled based on that names weight in the index. The composition of the indices changes periodically, usually every year, and for most indices, each name has an equal weight in the index. The Fund may use CDS on credit indices to hedge a portfolio of CDS or bonds with a CDS on indices, which is less expensive than it would be to buy many CDS to achieve a similar effect. CDS on indices are benchmarks for protecting investors owning bonds against default, and traders use them to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the market value of CDS agreements on corporate issues or sovereign issues of an emerging country as of period end, are disclosed in the footnotes to the Schedules of Investments and serve as an indicator of the current status of the payment/performance risk, and represent the likelihood or risk of default for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. For CDS agreements on asset-backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing market values, in absolute terms when compared to the notional amount of the swap, represent a deterioration of the referenced entitys credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as the Seller could be required to make under a CDS agreement, would be an amount equal to the notional amount of the agreement. Notional amounts of all CDS agreements outstanding as of February 28, 2009, for which the Fund is the Seller, are disclosed in the footnotes to the tables below. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection CDS agreements entered into by the Fund for the same referenced entity or entities. During the period the Fund held CDS on certain securities to take a long position in the exposure of the benchmark credit. The Fund had the following credit default swap contracts (1) open at February 28, 2009: Implied Notional credit amount / (Pay)/ spread at exposure receive Unrealized Counterparty/ 2-28-2009 purchased fixed Maturity appreciation Market value Reference Obligation rate date (depreciation) Bank of America / The Goodyear Tire and Rubber Co. 15.98% $5,000,000 1.510% Jun 2012 ($1,433,599) ($1,433,599) Lehman Brothers Special Financing, Inc. / General Motors Corp. 193.36% $3,000,000 5.350% Mar 2009 (260,897) (260,897) (1) If the Fund is a buyer of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either receive from the seller of protection an amount equal to the notional amount of the swap and deliver the referenced obligation or underlying securities comprising the referenced index or receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. (2) The maximum potential amount the Fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. (3) Implied credit spreads, which are represented in absolute terms, are utilized in determining the market value of credit default swap agreements on corporate issues or sovereign issues of an emerging country at period end. The implied credit spread generally represents the yield of the instrument above a credit-risk free rate, such as the U.S. Treasury Bond Yield, and may include upfront payments required to be made to enter into the agreement. It also serves as an indicator of the current status of the payment/performance risk and represents the likelihood or risk of default for the credit derivative. Wider credit spreads represent a deterioration of the referenced entitys credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement. The table below summarizes the fair values of derivatives held by the Fund at February 28, 2009, that are not accounted for under Statement of Financial Accounting Standards, No. 133 (as amended), Accounting for Derivative Instruments and Hedging Activities, (FAS 133): Asset Derivatives not accounted for as hedging derivatives fair Liability derivatives instruments under FAS 133 value fair value Interest rate contracts $233,296 * - Foreign exchange contracts - - Credit Contracts - ($1,694,496) Other Contracts - - Total * Includes cumulative appreciation/depreciation of futures contracts. The amounts presented correspond with the amounts presented in the tables presented above under Futures and Credit Default Swap Contracts. Stripped securities Stripped mortgage backed securities are financial instruments that derive their value from other instruments so that one class receives all of the principal from the underlying mortgage assets PO (principal only), while the other class receives the interest cash flows IO (interest only). Both the PO and IO investments represents an interest in the cash flows of an underlying stripped mortgaged backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security. The market value of these securities can be extremely volatile in response to changes in interest rates. Credit risk reflects the risk that the Funds may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation. Risks and uncertainties Concentration risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that, in the event of default, the fund will succeed in enforcing them. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Interest-rate risk Fixed-income securities are affected by changes in interest rates. When interest rates decline, the market value of the fixed-income securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline. The longer the duration or maturity of a fixed-income security, the more susceptible it is to interest rate risk. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Decrease in interest rats may cause prepayments on underlying mortgages to an IO security to accelerate resulting in a lower than anticipated yield and increases the risk of loss on the IO investments. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Sovereign Bond Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 27, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 27, 2009
